Appeal by the defendant from a judgment of the Supreme Court, Queens County (Grosso, J.), rendered January 4, 2002, convicting him *539of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court breached the plea agreement is not preserved for appellate review because he did not raise it at sentencing and did not move to withdraw his plea or to vacate the judgment on that ground (see People v Rooney, 299 AD2d 565 [2002]; People v Owens, 294 AD2d 603 [2002]). In any event, the defendant expressly agreed to the sentence imposed after renewed plea negotiations with a new attorney, and he did not object to or indicate a desire to withdraw his original plea (see People v O’Neil, 184 AD2d 663 [1992]).
The defendant was not deprived of the effective assistance of counsel (see People v Henry, 95 NY2d 563 [2000]; People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Ritter, J.E, Smith, H. Miller and Mastro, JJ., concur.